SUPERIOR COURT
                                               OF THE
                                         STATE OF DELAWARE


RICHARD F. STOKES                                                       SUSSEX COUNTY COURTHOUSE
            RESIDENT JUDGE                                                             1 THE CIRCLE, SUITE 2
                                                                                     GEORGETOWN, DE 19947
                                                                                    TELEPHONE (302) 856-5264



                                               January 22, 2021



Philip T. Edwards, Esquire                                               Maria R. Granaudo Gesty, Esquire
1011 Centre Rd.,                                                         Delaware Corporate Center I
Suite 210                                                                1 Righter Parkway
Wilmington, DE 19805                                                     Suite 130
                                                                         Wilmington, DE 19803



RE:     JANE DOE VS MASSAGE ENVY FRANCHISING, LLC et al.
        Civil Action Number: C.A. No. S20C-05-025 RFS

Dear Counsel:

       The Court has received Hand and Stone Franchise Corporation’s (“Hand and Stone”)
Motion for Reargument filed January 14, 2021. Plaintiff’s opposing response was filed on
January 20, 2021. Upon review, the motion is denied.
         Hand and Stone argues the Court misapplied the regulations regarding Hand and Stone’s
reporting obligations.1 Whether Hand and Stone had a duty to report Dorman’s alleged
misconduct is not material to the Court’s decision. The whole focus of the motion to dismiss was
centered around the issue of control and Dorman’s employment. Additionally, GWS’s reply in
support of its motion to dismiss, filed August 19, 2020, did not challenge lack of duty or the
failure to report. It was not until the parties filed their supplements that the issue of duty was
raised. Along with the supplement, Hand and Stone provided an exhibit of an order from another
Pennsylvania court. Hand and Stone then argued:
        In that case, as in the case at bar, Hand and Stone Franchise Corporation argued
        that no duty to the Plaintiff existed, and that Hand and Stone could not be

1
  Hand and Stone argues Jane Doe did not allege Hand and Stone was the licensee or the person-in-charge under the
applicable regulations. In the complaint, Plaintiff alleges: “All Defendants violated the above-mentioned law by
failing to have a qualified “Person In Charge” at their establishments and/or by not reporting known violations of
Bd. Rule 11.2.” Pl.’s Comp. ¶ 15.
           vicariously liable for the sexual assault at issue, because the massage therapist
           was not an employee of any Hand and Stone franchise at the time of the assault at
           issue.2
        The Court has not overlooked the issue of duty; however, the posture of the case leads the
Court to focus on the narrow issue raised in Hand and Stone’s motion to dismiss. Upon filing
their supplement, Hand and Stone introduced an independent issue, which can be developed in
discovery. Should the parties wish to file additional motions after discovery, the parties are free
to do so.


                                                  Very truly yours,



                                                ____________________
                                                Richard F. Stokes, Judge




cc: Prothonotary’s Office




2
    Def.’s Supp. ¶ 8.